                                            Case 3:21-cv-02606-CRB Document 21 Filed 07/23/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4

                                   5                               IN THE UNITED STATES DISTRICT COURT

                                   6                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8       TRUSTLABS, INC.,                               Case No. 21-cv-02606-CRB
                                   9                  Plaintiff,
                                                                                          ORDER DENYING MOTION TO
                                  10             v.                                       DISMISS OR QUASH
                                  11       DANIEL JAIYONG AN,
                                  12                  Defendant.
Northern District of California
 United States District Court




                                  13           Plaintiff TrustLabs, Inc. is suing Defendant Daniel Jaiyong An. TrustLabs
                                  14   attempted to serve Jaiyong by leaving a copy of the summons and complaint with
                                  15   Jaiyong’s mother at Jaiyong’s parents’ home in Frisco, Texas. See Certificate of Serv.
                                  16   (Dkt. 9) at 1. Jaiyong now moves to dismiss this case for lack of personal jurisdiction or to
                                  17   quash TrustLabs’ service of the summons and complaint. See Mot. to Quash (Dkt. 13) at
                                  18   6. The Court denies his motion.
                                  19           In June 2020, while employed as CEO and President of TrustLabs, Jaiyong sent a
                                  20   text message to Tom Shields, who was not working at TrustLabs but would later become
                                  21   Chairman of TrustLabs’ Board of Directors. Jaiyong Supp. Decl. (Dkt. 17 at 11) ¶ 2; Obj.
                                  22   to Reply at 2.1 The message stated: “i’m [in] [F]risco visiting parents and then [T]aiwan
                                  23   when borders open up[.]” Id.; Reply (Dkt. 17) Ex. A. Later that month, Jaiyong changed
                                  24   his home address to 6897 Parker Creek Place, Frisco, Texas 75035—his parents’
                                  25   address—in “Justworks,” a “human resources support system that TrustLabs uses to
                                  26
                                  27   1
                                        According to TrustLabs, Shields was neither a TrustLabs employee nor a TrustLabs Board
                                  28   member at the time Jaiyong sent this text message. See Obj. to Reply at 2. It is unclear when
                                       Shields assumed his role at TrustLabs.
                                          Case 3:21-cv-02606-CRB Document 21 Filed 07/23/21 Page 2 of 5




                                   1   manage all payroll-related and employee benefit functions.” Arpilleda Decl. (Dkt. 15-3)
                                   2   ¶ 4. Jaiyong then emailed TrustLabs’ “Head of People” Anna Arpilleda, stating “hey anna
                                   3   changed my address to texas in justworks” and asking whether “we’re good from a CA tax
                                   4   perspective.” Arpilleda Decl. ¶ 7; Arpilleda Decl. Ex. B. Jaiyong’s June 30, 2020 paystub
                                   5   displayed the Texas address as Jaiyong’s home address. Arpilleda Decl. ¶ 8; Arpilleda
                                   6   Decl. Ex. C.
                                   7          In July 2020, TrustLabs asked Jaiyong to resign as CEO and President. Compl. ¶ 1.
                                   8   According to TrustLabs, Jaiyong responded by deleting the company’s internal Slack
                                   9   messaging system. Id. ¶ 16–17. TrustLabs sent Jaiyong a notice of termination and
                                  10   demanded that he return his TrustLabs laptop, tablet, and iPhone. Id. ¶ 22. Jaiyong mailed
                                  11   the items to TrustLabs from the Texas address. See Moore Decl. (Dkt. 15-2) ¶ 3; Moore
                                  12   Decl. Ex. A. In December 2020, Jaiyong posted “Moved to Taipei, Taiwan” on his
Northern District of California
 United States District Court




                                  13   Facebook account. See Reply Ex. B. Jaiyong’s Facebook profile is “linked” to the
                                  14   profiles of at least five people who are “associated with and/or employees of TrustLabs,”
                                  15   including Shields. Jaiyong Supp. Decl. ¶ 4. Jaiyong received his 2020 W-2 tax form at the
                                  16   Texas address. See Arpilleda Decl. ¶ 5; Arpilleda Decl. Ex. D.
                                  17          In April 2021, TrustLabs sued Jaiyong, asserting claims under the Computer Fraud
                                  18   and Abuse Act and the Stored Communications Act. See Compl. ¶ 6. On April 23, 2021,
                                  19   TrustLabs filed its certificate of service, which indicates that a copy of the summons and
                                  20   Complaint was left at the Texas address with Jaiyong’s mother. See Certificate of Serv. at
                                  21   1. TrustLabs also mailed a copy of the summons and complaint to Jaiyong at the same
                                  22   Texas address. Id. In May 2021, Jaiyong moved to quash for improper service of
                                  23   summons. See Mot. to Quash.
                                  24          Rule 4(e) of the Federal Rules of Civil Procedure governs service of an individual
                                  25   within a judicial district of the United States. See Fed. R. Civ. P. 4(e). As relevant here,
                                  26   such an individual may be served by:
                                  27                        (1) following state law for serving a summons . . .; or
                                  28
                                                                                     2
                                             Case 3:21-cv-02606-CRB Document 21 Filed 07/23/21 Page 3 of 5




                                                              (2) doing any of the following:
                                   1

                                   2                                 (A)    delivering a copy of the summons and of the
                                                                            complaint to the individual personally; [or]
                                   3

                                   4                                 (B)    leaving a copy of each at the individual’s
                                                                            dwelling or usual place of abode with someone
                                   5                                        of suitable age and discretion who resides there
                                                                            ....
                                   6
                                       Id.
                                   7
                                                “Rule 4 is a flexible rule that should be liberally construed so long as a party
                                   8
                                       receives sufficient notice of the complaint.” Direct Mail Specialists, Inc. v. Eclat
                                   9
                                       Computerized Techs., Inc., 840 F.2d 685, 688 (9th Cir. 1988). Service of process is
                                  10
                                       sufficient if it is “reasonably calculated” to apprise the defendant of the pendency of the
                                  11
                                       action. Mullane v. Central Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950).
                                  12
Northern District of California




                                                Whether a place is a person’s “dwelling or usual place of abode” for purposes of
 United States District Court




                                  13
                                       Rule 4(e)(2)(B) is a “highly fact-specific” inquiry. Craigslist, Inc. v. Hubert, 278 F.R.D.
                                  14
                                       510, 515 (N.D. Cal. 2011). A person may have more than one “dwelling or usually place
                                  15
                                       of abode,” but each must bear “sufficient indicia of permanence.” Id. (quoting Stars’
                                  16
                                       Desert Inn Hotel & Country Club, Inc. v. Hwang, 105 F.3d 521, 524 (9th Cir. 1997); Nat’l
                                  17
                                       Dev. Co. v. Triad Holding Corp., 930 F.2d 253, 257 (2d Cir. 1991)). Some examples
                                  18
                                       demonstrate how these rules work in practice. On the one hand, “a defendant who has
                                  19
                                       repeatedly represented to . . . the plaintiff that one residence is his place of usual abode
                                  20
                                       may be estopped from later contesting that said residence was the proper location for
                                  21
                                       service of process.” Id. And when a defendant continues to receive mail at the address,
                                  22
                                       lists the address on a vehicle registration, and uses the address on financial records, that is
                                  23
                                       enough to make the address the defendant’s usual place of abode. See id. at 516. By
                                  24
                                       contrast, mere receipt of a package at an address is insufficient to establish that the address
                                  25
                                       is the defendant’s usual place of abode. See Agricola ABC, S.A. de C.V. v. Chiquita Fresh
                                  26
                                       North America, LLC., No. 10cv772-IEG(NLS), 2010 WL 4809641, at *5 (S.D. Cal. Nov.
                                  27
                                       19, 2010).
                                  28
                                                                                       3
                                           Case 3:21-cv-02606-CRB Document 21 Filed 07/23/21 Page 4 of 5




                                   1          Jaiyong argues that he was not properly served because he had moved to Taiwan in
                                   2   December 2020, such that his parents’ home in Texas was not his usual place of abode.
                                   3   See Mot. to Quash, at 3, 5. He argues that TrustLabs should have been aware that the
                                   4   Texas address was not his usual place of abode based on Jaiyong’s text message and
                                   5   Facebook post. See Reply at 5.2 TrustLabs argues that the Texas address was Jaiyong’s
                                   6   usual place of abode based on Jaiyong’s changed address in JustWorks, his mailings from
                                   7   the Texas address, and his receipt of the W-2 form at the Texas address. See Opp’n at 5.
                                   8   TrustLabs also argues that Jaiyong’s text message and Facebook post are inadmissible
                                   9   because they are irrelevant hearsay and were first submitted with Jaiyong’s reply brief.
                                  10   See Obj. to Reply.
                                  11          The Court concludes that Jaiyong was properly served. Here, the Texas address
                                  12   bore “sufficient indicia of permanence” to constitute Jaiyong’s usual place of abode.
Northern District of California
 United States District Court




                                  13   Craigslist, 278 F.R.D. at 515. Jaiyong changed his address in JustWorks to the Texas
                                  14   address in June 2020, sent a package from the Texas address to TrustLabs in July 2020,
                                  15   and received mail from TrustLabs at the Texas address. See Opp’n at 5. Although
                                  16   TrustLabs served Jaiyong roughly ten months after he took affirmative steps representing
                                  17   that the Texas address was his usual place of abode , Jaiyong also received his 2020 W-2
                                  18   tax form at the Texas address, implying that the Texas address was still his usual place of
                                  19   abode. In any event, the relatively brief lapse of time between Jaiyong’s conduct and
                                  20   service of process is not enough to defeat the inference that the Texas address was his
                                  21   usual place of abode. Jaiyong never directly informed anyone at TrustLabs that he was no
                                  22   longer residing at the Texas address. At a minimum, serving Jaiyong at the Texas address
                                  23   was reasonably calculated to apprise Jaiyong of this lawsuit and to give Jaiyong sufficient
                                  24

                                  25   2
                                        Jaiyong also argues that TrustLabs cannot invoke state law for serving a summons, see Fed. R.
                                  26   Civ. P. 4(e)(1), because TrustLabs did not exercise reasonable diligence as required under
                                       California law, see Reply at 4. The Court need not address California law for serving a summons
                                  27   because the Court concludes that service was proper under Rule 4(e)(2)(B). And the Court need
                                       not address TrustLabs’ reasonable diligence because Rule 4(e)(2)(B) does not contain a reasonable
                                  28
                                       diligence requirement.
                                                                                        4
Case 3:21-cv-02606-CRB Document 21 Filed 07/23/21 Page 5 of 5
